DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note).
STATUS OF CLAIMS
Claims 1–14 are pending in this application.
RESPONSE TO APPLICANT’S ARGUMENTS
This office action is responsive to Applicant’s Arguments/Remarks Made in an Amendment received on June 22, 2022.
Regarding the applicant’s arguments [Remarks] filed June 22, 2022 on pages 2–4 with respect to claim 1 under 35 U.S.C. § 103, the applicant’s arguments are not persuasive. The applicant argues, in summary the applied prior art (“Omotani”) does not teach or suggest 
“in a case where the usage information stored in the first area indicates that the consumable cartridge is unused, the controller executes a storing process of storing the identifying information stored in the second area in the main memory (hereinafter referred to as "Process A"), and 
A first rewriting process of rewriting the usage information stored in the first area into information indicating that the consumable cartridge is used (hereinafter referred to "Process B")” as recited by independent claim 11. 
Further the applicant argues that:
“Applicant respectfully submits, however, that Omotani fails to disclose or suggest that the update processing unit 409 updates data stored in the main memory included in the main body of the image forming apparatus, as required by claim 1”2
However, the Examiner respectfully disagrees with Applicant’s line of reasoning. The Examiner has thoroughly reviewed the Applicant arguments but respectfully believes that the cited reference to reasonably and properly meet the claimed limitations. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims3.  
Further Appellants’ argument does not address the actual reasoning of the Examiner’s rejections. Instead Appellants attack the references singly for lacking teachings that the Examiner relied on a combination of references to show. It is well established that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references4. The court requires that references must be read, not in isolation, but for what they fairly teach in combination with the prior art as a whole5.
Regarding the limitation (i.e. "Process A") “[…] in a case where the usage information stored in the first area indicates that the consumable cartridge is unused, the controller executes a storing process of storing the identifying information stored in the second area in the main memory […]”, with a broad interpretation, Examiner understands Omotani discloses that the judging unit 403 performs an authentication process on the maintenance ID information and judges whether it is possible to use the process cartridge 2 with the image forming apparatus 5. For example, the judging unit 403 may perform the authentication process by comparing the maintenance ID information read by the ID reading unit 402 with a piece of maintenance ID information stored in the main memory (RAM 43) of the image forming apparatus 5 and judging whether these pieces of maintenance ID information match6. In addition Omotani teaches updating the main memory (i.e. storing the identification information in the main memory) as disclosed in Omotani wherein the process determine whether the cartridge is ne (i.e. not unused) then checks which one of the data in the main memory and the data in the storage unit 451 of the process cartridge 2 is old data (step S707). The update processing unit 409 then updates whichever one of the data in the main memory and the data in the storage unit 451 of the process cartridge 2 that is old data (step S708), wherein the updated specific that include “maintenance ID information read by the ID reading unit 402” The maintenance ID information is a piece of ID information used for identifying the process cartridge 2 therefore the maintenance ID equates to the claimed “identifying information”7. 
Therefore, with this broad interpretation, Omotani in combination with Wachter teaches, discloses or suggests the Applicant's invention, to executes specific error process in case where usage information stored in first area indicates that consumable cartridge is used. Thus, due to Applicant's broad claim language, Applicant's invention is not far removed from the art of record. Accordingly, these limitations do not render claims patentably distinct over the prior art of record. As a result, it is respectfully submitted that the present application is not in condition for allowance.
Thus, the Examiner maintains that limitations as presented and as rejected were properly and adequately met. The rejection as presented in the non-final rejection8 is maintained regarding to the above limitation. Additional citations and/or modified citations may be present to more concisely address limitations. However, the grounds of rejection remain the same.
DOUBLE PATENTING
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 1, 5, 8 and 10–13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 4, 6 and 10–12 of U.S. Patent No. 11,132,155.
Regarding Claims 1, 5, 8 and 10–13:
17/399,481 (instant app)
11,132,155 (US Patent)
Claim 1:
An image forming apparatus, comprising: 
a consumable cartridge comprising a cartridge memory having a first area configured to store usage information indicating whether the consumable cartridge is unused and a second area configured to store identifying information for identifying the consumable cartridge; and 
a main body comprising: 
a main memory; and 
a controller, 
wherein the controller executes: 
a storing process of storing the identifying information stored in the second area in the main memory in a case where the usage information stored in the first area indicates that the consumable cartridge is unused; 
a first rewriting process of rewriting the usage information stored in the first area into information indicating that the consumable cartridge is used in a case where the usage information stored in the first area indicates that the consumable cartridge is unused; and 
a first control process including: 
a process of allowing the image forming apparatus to execute printing in a case where the usage information stored in the first area indicates that the consumable cartridge is used and the identifying information stored in the second area is stored in the main memory, or 
a process of executing a specific error process in a case where the usage information stored in the first area indicates that the consumable cartridge is used and the identifying information stored in the second area is not stored in the main memory
Claims 1:
An image forming apparatus, comprising: 
a consumable cartridge comprising a cartridge memory having a first area configured to store usage information indicating whether the consumable cartridge is unused and a second area configured to store identifying information for identifying the consumable cartridge; and 
a main body comprising 
a main memory, and 
a controller, 
wherein the controller executes 
a storing process of storing the identifying information stored in the second area in the main memory when the usage information stored in the first area indicates that the consumable cartridge is unused, 
a first rewriting process of rewriting the usage information stored in the first area into information indicating that the consumable cartridge is used when the usage information stored in the first area indicates that the consumable cartridge is unused, and 

a first control process including 
a process of allowing the image forming apparatus to execute printing when the usage information stored in the first area indicates that the consumable cartridge is used and the identifying information stored in the second area is stored in the main memory, or 
a process of executing a specific error process when the usage information stored in the first area indicates that the consumable cartridge is used and the identifying information stored in the second area is not stored in the main memory, 
wherein, when the consumable cartridge is mounted to the main body, the controller executes a first determination process of determining whether the usage information stored in the first area indicates that the consumable cartridge is unused, 
wherein the storing process includes a process of storing the identifying information stored in the second area in the main memory when it is determined in the first determination process that the usage information stored in the first area indicates that the consumable cartridges is unused, and 
wherein the first rewriting process includes a process of rewriting the usage information stored in the first area into information indicating that the consumable cartridge is used when it is determined in the first determination process that the usage information stored in the first area indicates that the consumable cartridge is unused.
Claim 5:
The image forming apparatus according to claim 4, 
wherein the error process is a process of inhibiting printing.
Claims 4:
The image forming apparatus according to claim 1, 
wherein the error process is a process of inhibiting printing.
Claim 8:

The image forming apparatus according to claim 7, 
wherein the error process is a process of inhibiting printing
Claims 4:

The image forming apparatus according to claim 1, 
wherein the error process is a process of inhibiting printing.
Claim 10:
The image forming apparatus according to claim 1,
wherein the error process is a process of inhibiting printing.  
Claim 4:
The image forming apparatus according to claim 1, 
wherein the error process is a process of inhibiting printing.
Claim 11:
The image forming apparatus according to claim 1, 
wherein the usage information is encrypted and stored in in the first area, and wherein the controller executes a decryption process of decrypting the encrypted usage information.
Claim 10:
The image forming apparatus according to claim 1, 
wherein the usage information is encrypted and stored in in the first area, and wherein the controller executes a decryption process of decrypting the encrypted usage information.
Claim 12:
The image forming apparatus according to claim 1, 
wherein the consumable cartridge is a drum cartridge, a toner cartridge or an ink cartridge.
Claim 11:
The image forming apparatus according to claim 1, 
wherein the consumable cartridge is a drum cartridge, a toner cartridge or an ink cartridge. 
Claim 13:
A consumable cartridge comprising: 
a cartridge memory including a first area storing usage information indicating a usage state of the consumable cartridge and a second area storing identifying information for identifying the consumable cartridge, 
wherein the identifying information stored in the second area is to be stored in a main memory of an image forming apparatus and the usage information stored in the first area is rewritable into information indicating that the consumable cartridge is used when the usage information stored in the first area indicates that the consumable cartridge is unused, 



wherein printing of the image forming apparatus is to be allowed when the usage information stored in the first area indicates that the consumable cartridge is used and the identifying information stored in the second area is stored in the main memory, and 
wherein a specific error process of the image forming apparatus is to be executed when the usage information stored in the first area indicates that the consumable cartridge is used and the identifying information stored in the second area is not stored in the main memory. 
Claim 12:
A consumable cartridge comprising 
a cartridge memory including a first area storing usage information indicating a usage state of the consumable cartridge and a second area storing identifying information for identifying the consumable cartridge, 
wherein the identifying information stored in the second area is to be stored in a main memory of an image forming apparatus and the usage information stored in the first area is rewritable into information indicating that the consumable cartridge is used when the usage information stored in the first area indicates that the consumable cartridge is unused in response to determining that the usage information stored in the first area indicates that the consumable cartridge is unused, 
wherein printing of the image forming apparatus is to be allowed when the usage information stored in the first area indicates that the consumable cartridge is used and the identifying information stored in the second area is stored in the main memory, and 
wherein a specific error process of the image forming apparatus is to be executed when the usage information stored in the first area indicates that the consumable cartridge is used and the identifying information stored in the second area is not stored in the main memory.
Claim 14:
The consumable cartridge according to claim 13, 
wherein the cartridge memory further includes a third area storing life information indicating life of the consumable cartridge.  
Claim 6:
The image forming apparatus according to claim 5, 
wherein the cartridge memory further includes a third area configured to store life information indicating life of the consumable cartridge, 
wherein, when the usage information stored in the first area indicates that the consumable cartridge is used and there is life remaining, the controller executes a life determination process of determining whether the life information stored in the third area exceeds a set threshold value, and wherein, when it is determined in the life determination process that the life information stored in the third area exceeds the set threshold value, the controller executes a second rewriting process of rewriting the usage information stored in the first area into information indicating that the consumable cartridge is used and there is no remaining life.


With respect to claims 2–4, 6, 7 and 9, Claims 2–4, 6, 7 and 9 of the current application does not correspond to any claims of US 11,132,155.
ART REJECTIONS
Obviousness Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1–5 and 10–13 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of US Patent Application Publication 2006/0192993 A1 “Omotani” (published 31 August 2006) in view of US Patent Application Publication 2004/0207865 A1 Wachter et al. (hereinafter referred to as “Wachter”) (published 21 October 2004). 
Note that “Wachter” is provided by Applicant in the 26 August 2020 Information Disclosure Statement (IDS) with U.S. Application Serial No. 17/002,861 and in the 11 August 2021 Information Disclosure Statement (IDS) of the instant Application.
Claims 6 and 14 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of US Patent Application Publication 2006/0192993 A1 “Omotani” (published 31 August 2006) in view of US Patent Application Publication 2004/0207865 A1 Wachter et al. (hereinafter referred to as “Wachter”) (published 21 October 2004) and further in view of US Patent Application Publication 2013/0108282 A1 Sonoda et al. (hereinafter referred to as “Sonoda”) (published 2 May 2013). 
Note that “Sonoda” is provided by Applicant in the 11 August 2021 Information Disclosure Statement (IDS) of the instant Application.
With respect to claim 1, Omotani discloses an image forming apparatus (Fig. 1 – element 5, image forming apparatus), comprising: 
a consumable cartridge (Fig. 1 – element 2, cartridge) comprising a cartridge memory (¶ [0044]; Fig. 3 – wherein cartridge 2 shown in FIG. 3 includes a memory tab 52) having a first area configured to store usage information indicating whether the consumable cartridge is unused and a second area configured to store identifying information for identifying the consumable cartridge (¶ [0044]; wherein the memory tab 52 includes a non-volatile memory and stores therein information related to the replacement part such as information necessary for controlling the photosensitive member unit (the process cartridge unit), a cartridge ID (maintenance ID information), a year-month-day of the manufacturing date, a year-month-day of the date on which the replacement part starts being used, how many times the replacement part has been recycled, how many copies have been made, and a year-month-day of the current date); and 
a main body (¶ [0042]; Fig. 1 – wherein the process cartridge 2 that can be attached to the body of the image forming apparatus 5) comprising: 
a main memory (¶¶ [0036 and 0049]; Fig. 2 – main memory (RAM) 43); and 
a controller (¶ [0036]; Fig. 2 - Central Processing Unit (CPU) 41), 
wherein the controller executes: a storing process of storing the identifying information stored (¶¶ [0048 and 0049]; wherein the maintenance ID information is a piece of ID information used for identifying the process cartridge 2 and is, for example, a number that is unique to the individual process cartridge 2. Data includes specific data on which encryption and/or decryption processing is to be performed and usage history information. It is also acceptable to have an arrangement wherein the specific data includes, for example, data used for controlling the image forming apparatus 5 and the usage history information ….) in the second area in the main memory in a case where the usage information stored in the first area indicates that the consumable cartridge is unused (¶¶ [0049, 0094 and 0095]; Fig. 7 – wherein when the data read from the main memory does not match the data read from the storage unit 451 (step S703: No), the update processing unit 409 judges whether the process cartridge 2 is new (i.e. unused)(step S705). When having judged that the process cartridge 2 is new (i.e. unused) (step S705: Yes), the update processing unit 409 updates the data stored in the storage unit 451 included in the process cartridge 2 (step S706). On the other hand, when having judged that the process cartridge 2 is not new (i.e. not unused) (step S705: No), the update processing unit 409 checks which one of the data in the main memory and the data in the storage unit 451 of the process cartridge 2 is old data (step S707). The update processing unit 409 then updates whichever one of the data in the main memory and the data in the storage unit 451 of the process cartridge 2 that is old data (step S708). Thus, the control operation in the next stage is performed); and 
a first control process including: a process of allowing the image forming apparatus to execute printing in a case where the usage information stored in the first area indicates that the consumable cartridge is used and the identifying information stored in the second area is stored in the main memory (¶ [0104]; Fig. 8 – see at least step S802 to S808; wherein first of all, the ID reading unit 502 reads the maintenance ID information from the process cartridge 2 (step S801). Then, the ID reading unit 502 judges whether it is possible to identify the read maintenance ID information (step S802). When it is judged that the ID reading unit 502 has identified the maintenance ID information (step S802: Yes), the new product judging unit 503 judges whether usage history information exists (step S803). When the new product judging unit 503 has judged that no usage history information exists (step S803: No), the new product judging unit 503 judges whether the process cartridge is new (i.e. unused) (step S811). Thus, it is preferable to have usage history information encrypted in such a manner that it is possible to recognize if usage history data exists or not without performing a decryption processing on the usage history data), or 
a process of executing a specific error process in a case where the usage information stored in the first area indicates that the consumable cartridge is used and the identifying information stored in the second area is not stored in the main memory (¶ [0105 and 0106]; Fig. 8 – step S814; wherein  when it is not possible to identify the maintenance ID information (step S802: No) and when the process cartridge 2 has no usage history information but the process cartridge 2 is not new either (step S811: No), the process cartridge 2 is judged to be a wrong process cartridge. The notifying unit 509 displays information to that effect so as to notify the user (step S814). On the other hand, when the new product judging unit 503 has identified the maintenance ID information and has confirmed that usage history information exists (step S803: Yes), the connection processing unit 501 reads the data stored in the process cartridge (step S804), and the decrypting unit 504 judges whether an encryption processing has been performed on the specific data (step S805). When no encryption processing has been performed on the specific data (step S805: No), the process cartridge is judged to be a wrong process cartridge, and the notifying unit 509 displays information to that effect so as to notify the user (step S814)).
Although, Omotani teaches updating the data stored in the cartridge memory and main memory based on the specified process determination, However, Omotani fails to explicitly disclose a first rewriting process of rewriting the usage information stored in the first area into information indicating that the consumable cartridge is used in a case where the usage information stored in the first area indicates that the consumable cartridge is unused.
Wachter, working in the same field of endeavor, recognizes this problem and teaches a first rewriting process of rewriting the usage information stored in the first area into information indicating that the consumable cartridge is used in a case where the usage information stored in the first area indicates that the consumable cartridge is unused (¶¶ [0032; 0050 and 0051]; Fig 5B – see at least step 518; cartridge memory 304 may reside on an outer surface of the print cartridge 210 at a pre-determined location. The printing device 106 may include an internal communication system that is configured so that when the print cartridge 210 is installed in the printing device, the system comes into electrical contact with the cartridge memory 304. When the internal communication system makes electrical contact, the controller 202 can then read/write data to the cartridge memory 304 […] wherein In response to detecting a trigger event (act 514), the controller 202 proceeds to increment the component usage count 404 by one (act 516). Additionally, the controller 202 proceeds to modify the indicator 306 (stored in the cartridge memory 304) so that it now indicates that the print cartridge 210 is in a "used" condition (act 518)).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Omotani to apply a first rewriting process of rewriting the usage information stored in the first area into information indicating that the consumable cartridge is used in a case where the usage information stored in the first area indicates that the consumable cartridge is unused as taught by Wachter since doing so would have predictably and advantageously allows to indicate whether the print cartridge is in a "used" or in an "unused condition" (see at least Wachter, ¶¶ [0030-0034]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claim 2, which claim 1 is incorporated, Omotani discloses wherein the controller further executes a process of determining whether the identifying information is stored in the main memory when the usage information stored in the first area indicates that the consumable cartridge is unused (¶ [0104]; wherein the ID reading unit 502 reads the maintenance ID information from the process cartridge 2 (step S801). Then, the ID reading unit 502 judges whether it is possible to identify the read maintenance ID information (step S802). When it is judged that the ID reading unit 502 has identified the maintenance ID information (step S802: Yes), the new product judging unit 503 judges whether usage history information exists (step S803). When the new product judging unit 503 has judged that no usage history information exists (step S803: No), the new product judging unit 503 judges whether the process cartridge is new (i.e. unused) (step S811). Thus, it is preferable to have usage history information encrypted in such a manner that it is possible to recognize if usage history data exists or not without performing a decryption processing on the usage history data).
With respect to claim 3, which claim 2 is incorporated, Omotani discloses the controller executes the storing process and the first rewriting process when it is determined that no identifying information is stored in the main memory or when it is determined that the identifying information stored in the main memory matches the identifying information stored in the second area (¶ [0049]; wherein the judging unit 403 performs an authentication process on the maintenance ID information and judges whether it is possible to use the process cartridge 2 with the image forming apparatus 5. For example, the judging unit 403 may perform the authentication process by comparing the maintenance ID information read by the ID reading unit 402 with a piece of maintenance ID information stored in the main memory (RAM 43) of the image forming apparatus 5 and judging whether these pieces of maintenance ID information match).
With respect to claim 4, which claim 1 is incorporated, Omotani discloses wherein the controller executes an error process when it is determined that the identifying information stored in the main memory does not match the identifying information stored in the second area (¶ [0092]; Fig. 7 – step 703; wherein the connection processing unit 401 reads the data stored in the storage unit 451 included in the process cartridge 2 (step S702). The update processing unit 409 then judges whether the data read by the connection processing unit 401 matches the control data read from the main memory (step S703). When the data read from the main memory matches the data read from the storage unit 451 (step S703: Yes), no update processing is performed, but the control processing unit 410 starts the individual control using the control data (step S704)).
With respect to claim 5, which claim 4 is incorporated, Omotani discloses wherein the error process is a process of inhibiting printing (¶ [0083]; wherein when the image forming apparatus 5 is activated and performs an image forming operation, the replacement judging unit 404 uses a sensor and monitors whether the process cartridge 2 needs to be replaced due to the life of the product of the process cartridge 2 coming to the end or the like (step S611). If it is judged that the process cartridge 2 needs to be replaced from the consumption data inputted from the sensor, the image forming apparatus 5 will be stopped (step S612)).
With respect to claim 10, which claim 1 is incorporated, Omotani discloses wherein the error process is a process of inhibiting printing (¶ [0083]; wherein when the image forming apparatus 5 is activated and performs an image forming operation, the replacement judging unit 404 uses a sensor and monitors whether the process cartridge 2 needs to be replaced due to the life of the product of the process cartridge 2 coming to the end or the like (step S611). If it is judged that the process cartridge 2 needs to be replaced from the consumption data inputted from the sensor, the image forming apparatus 5 will be stopped (step S612)).
With respect to claim 11, which claim 1 is incorporated, Omotani discloses wherein the usage information is encrypted and stored in in the first area, and wherein the controller executes a decryption process of decrypting the encrypted usage information (¶ [0037]; wherein RAM 43 may store therein history data for encryption and/or decryption processing performed on the process cartridge 2. In a piece of history data, for instance, a piece of maintenance ID information that indicates information for identifying the process cartridge 2, a type of the processing that has been performed (to be more specific, either an encryption processing or a decryption processing), and information related to the date and time of the processing are stored while being in correspondence with one another. A piece of history data like this is automatically added every time the image forming apparatus 5 performs a processing. As long as the process cartridge 2 remains to be attached to the image forming apparatus 5, it is possible to judge whether a specific piece of data has been encrypted by referring to the history data).
With respect to claim 12, Omotani discloses a consumable cartridge (Fig. 1 – element 2, cartridge) comprising: 
a cartridge memory (¶ [0044]; Fig. 3 – wherein cartridge 2 shown in FIG. 3 includes a memory tab 52) including a first area storing usage information indicating a usage state of the consumable cartridge and a second area storing identifying information for identifying the consumable cartridge (¶ [0044]; wherein the memory tab 52 includes a non-volatile memory and stores therein information related to the replacement part such as information necessary for controlling the photosensitive member unit (the process cartridge unit), a cartridge ID (maintenance ID information), a year-month-day of the manufacturing date, a year-month-day of the date on which the replacement part starts being used, how many times the replacement part has been recycled, how many copies have been made, and a year-month-day of the current date), 
wherein the identifying information stored in the second area is to be stored in a main memory of an image forming apparatus (¶¶ [0094 and 0095]; Fig. 7 – wherein when the data read from the main memory does not match the data read from the storage unit 451 (step S703: No), the update processing unit 409 judges whether the process cartridge 2 is new (i.e. unused)(step S705). When having judged that the process cartridge 2 is new (i.e. unused) (step S705: Yes), the update processing unit 409 updates the data stored in the storage unit 451 included in the process cartridge 2 (step S706). On the other hand, when having judged that the process cartridge 2 is not new (i.e. not unused) (step S705: No), the update processing unit 409 checks which one of the data in the main memory and the data in the storage unit 451 of the process cartridge 2 is old data (step S707). The update processing unit 409 then updates whichever one of the data in the main memory and the data in the storage unit 451 of the process cartridge 2 that is old data (step S708). Thus, the control operation in the next stage is performed), 
wherein printing of the image forming apparatus is to be allowed in a case where the usage information stored in the first area indicates that the consumable cartridge is used and the identifying information stored in the second area is stored in the main memory (¶ [0104]; Fig. 8 – see at least step S802 to S808; wherein first of all, the ID reading unit 502 reads the maintenance ID information from the process cartridge 2 (step S801). Then, the ID reading unit 502 judges whether it is possible to identify the read maintenance ID information (step S802). When it is judged that the ID reading unit 502 has identified the maintenance ID information (step S802: Yes), the new product judging unit 503 judges whether usage history information exists (step S803). When the new product judging unit 503 has judged that no usage history information exists (step S803: No), the new product judging unit 503 judges whether the process cartridge is new (i.e. unused) (step S811). Thus, it is preferable to have usage history information encrypted in such a manner that it is possible to recognize if usage history data exists or not without performing a decryption processing on the usage history data), and 
wherein a specific error process of the image forming apparatus is to be executed in a case where the usage information stored in the first area indicates that the consumable cartridge is used and the identifying information stored in the second area is not stored in the main memory (¶¶ [0105 and 0106]; Fig. 8 – step S814; wherein  when it is not possible to identify the maintenance ID information (step S802: No) and when the process cartridge 2 has no usage history information but the process cartridge 2 is not new either (step S811: No), the process cartridge 2 is judged to be a wrong process cartridge. The notifying unit 509 displays information to that effect so as to notify the user (step S814). On the other hand, when the new product judging unit 503 has identified the maintenance ID information and has confirmed that usage history information exists (step S803: Yes), the connection processing unit 501 reads the data stored in the process cartridge (step S804), and the decrypting unit 504 judges whether an encryption processing has been performed on the specific data (step S805). When no encryption processing has been performed on the specific data (step S805: No), the process cartridge is judged to be a wrong process cartridge, and the notifying unit 509 displays information to that effect so as to notify the user (step S814)).
Although, Omotani teaches updating the data stored in the cartridge memory and main memory based on the specified process determination, However, Omotani fails to explicitly disclose the usage information stored in the first area is rewritable into information indicating that the consumable cartridge is used in a case where the usage information stored in the first area indicates that the consumable cartridge is unused.
Wachter, working in the same field of endeavor, recognizes this problem and teaches the usage information stored in the first area is rewritable into information indicating that the consumable cartridge is used in a case where the usage information stored in the first area indicates that the consumable cartridge is unused (¶¶ [0032; 0050 and 0051]; Fig 5B – see at least step 518; cartridge memory 304 may reside on an outer surface of the print cartridge 210 at a pre-determined location. The printing device 106 may include an internal communication system that is configured so that when the print cartridge 210 is installed in the printing device, the system comes into electrical contact with the cartridge memory 304. When the internal communication system makes electrical contact, the controller 202 can then read/write data to the cartridge memory 304 […] wherein In response to detecting a trigger event (act 514), the controller 202 proceeds to increment the component usage count 404 by one (act 516). Additionally, the controller 202 proceeds to modify the indicator 306 (stored in the cartridge memory 304) so that it now indicates that the print cartridge 210 is in a "used" condition (act 518)).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Omotani to apply wherein the usage information stored in the first area is rewritable into information indicating that the consumable cartridge is used in a case where the usage information stored in the first area indicates that the consumable cartridge is unused as taught by Wachter since doing so would have predictably and advantageously allows to indicate whether the print cartridge is in a "used" or in an "unused condition" (see at least Wachter, ¶¶ [0030-0034]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
Claims 6 and 14 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of US Patent Application Publication 2006/0192993 A1 “Omotani” (published 31 August 2006) in view of US Patent Application Publication 2004/0207865 A1 Wachter et al. (hereinafter referred to as “Wachter”) (published 21 October 2004) and further in view of US Patent Application Publication 2013/0108282 A1 Sonoda et al. (hereinafter referred to as “Sonoda”) (published 2 May 2013). 
With respect to claim 6, which claim 1 is incorporated, neither Omotani nor Wachter appears to explicitly disclose wherein the error process is a process of displaying an error screen indicating that the consumable cartridge that is mounted is not appropriate. 
 However, Sonoda, working in the same field of endeavor, recognizes this problem and teaches wherein the error process is a process of displaying an error screen indicating that the consumable cartridge that is mounted is not appropriate (¶ [0057]; Fig. 4 – see at least step S104; wherein if the RF read/write controller 25 has read two items of information, i.e., from the drum unit memory and toner cartridge memory, and the respective items of information do not coincide with those held in the body 1 of the printer, i.e., if the management information in the drum unit memory 15K differs from the information held in the body 1, the main controller 27 causes the display section 24 to display an error message to, for example, the operator. The error message may be, for example, "An unacceptable drum unit has been attached," and then halts the operation. If the management information in the toner cartridge memory 18K differs from the information held in the body 1, the main controller 27 causes the display section 24 to display an error message to, for example, the operator. The error message may be, for example, "An unacceptable toner cartridge has been attached," and then halts the operation).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Omotani in view of Wachter to display an error screen indicating that the consumable cartridge that is mounted is not appropriate as taught by Sonoda since doing so would have predictably and advantageously allows to display an error message which facilitate user convenience (see at least Wachter, ¶¶ [0057–0059]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claim 14, which claim 13 is incorporated, neither Omotani nor Wachter appears to explicitly disclose wherein the cartridge memory further includes a third area storing life information indicating life of the consumable cartridge. 
 However, Sonoda, working in the same field of endeavor, recognizes this problem and teaches wherein the cartridge memory (Fig. 3B – toner cartridge memory) further includes a third area storing life information indicating life of the consumable cartridge (¶ [0038 and 0045]; Fig. 3B – showing 3 different storage are of the toner cartridge memory; wherein the management information stored in the toner cartridge memory 18K is used for managing the consumable item of the replacement toner cartridge, and includes the replacement toner lifetime, the cumulative amount of consumed toner, and toner-low information).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Omotani in view of Wachter to provide within the cartridge memory a third area, that store life information indicating life of the consumable cartridge as taught by Sonoda since doing so would have predictably and advantageously allows the type information indicative of the factory-installed toner cartridge is automatically replaced by the type information indicative of the replacement toner cartridge. This configuration can reduce time and effort for the operator to input the information about the replacement toner cartridge (see at least Wachter, ¶ [0076]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
Summary
Claims 1–6 and 10–14 are rejected under at least one of 35 U.S.C. §§ 102 and 103 as being unpatentable over the cited prior art. In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
ALLOWABLE SUBJECT MATTER
Claims 7–9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claims 7–9 contain subject matter that is not disclosed or made obvious in the cited art.
In regard to claim 7, when considering claim 7 as a whole, prior art of record fails to disclose or render obvious, alone or in combination: 
“wherein when the consumable cartridge is used, the usage information further indicates whether there is life remaining, wherein when the usage information does not indicate that the consumable cartridge is used, and there is no remaining life the controller executes an error process.”
In regard to claims 8 and 9, claims 8 and 9 depend on objected claim 7. Therefore, by virtue of their dependency, claims 8 and 9 are also indicated as objected subject matter.
ADDITIONAL CITATIONS
The following table lists several references that are relevant to the subject matter claimed and disclosed in this Application. The references are not relied on by the Examiner, but are provided to assist the Applicant in responding to this Office action.
Citation
Relevance
Kono (2018/0076952)
Describe an image processing apparatus e.g. mobile terminal, a tablet terminal, and a personal computer. The apparatus prevents available usage and a ratio parameter from being tampered in an unauthorized manner. The apparatus utilizes a management device that restricts operation of the image processing apparatus according to relationship between the counted usage and an assigned available usage. The apparatus utilizes a provider that creates a prepaid key including available usage without a release key, thus improving security. 
Tay et al. (9,182,721)
Describe updating supported-supplies database of image forming apparatus such as printer, inkjet printer, dye sublimation printer, laser printer, and color laser printer. The image forming apparatus can implement dynamic list of supported imaging supplies that are referred to the printer's software and firmware. Since supported- supplies database is not embedded into the firmware and the software of the image forming apparatus, the database can be updated, changed, replaced and modified even after the image forming apparatus is tested, released, sold, distributed or even discontinued. The supported-supplies database of the imaging forming apparatus is updated based on information, commands and data stored in and obtained from the update imaging supply. The image forming apparatus can interact with the update imaging supply to obtain, access and read the supported-supplies update information, data and commands stored on the inserted imaging supply. The imaging forming apparatus can update its supported-supplies database accordingly. The supported-supplies updated information stored in an imaging supply can indicate that supplies are added, removed such that portion of the supported-supplies database can be replaced.
Asada (9,073,335)
Describe acquiring related information stored in an information writing unit of a that has an ink cartridge holder in which an ink cartridge with a memory unit is installed. A recording head records by depositing the ink supplied from the ink cartridge on a recording medium. The related information is read (SA1) in the memory unit of the ink cartridge. The related information read by the information reading unit and the related information acquired by the information acquisition unit are compared (SA2). 

Table 1
CONCLUSION
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK A SHIFERAW whose telephone number is (571)272-4637. The examiner can normally be reached Monday-Friday, 8:30AM - 5:00PM, (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENOK A. SHIFERAW
Primary Patent Examiner
Art Unit 2672



/Henok Shiferaw/Primary Examiner, Art Unit 2672                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicant Argument/Remarks page 2.
        2 Applicant Argument/Remarks page 3.
        3 See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
        4 See In re Keller, 642 F.2d 413, 425 (CCPA 1981); In re Merck & Co., 800 F.2d 1091 (Fed. Cir. 1986)
        5 Merck, 800 F.2d at 1097 (Fed. Cir. 1986)
        6 See at least Omotani ¶ 0049
        7 See Omotani at least ¶ 0048, 0049, 0094 and 0095
        8 Non-Final office action, April 06, 2022